DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 recites: “the cutterbar assembly connected to the frame by a pivot located at a proximal end of the cutterbar assembly;”. Line 6 then recites: “a lockout linkage assembly connecting the frame to the proximal end of the flex arm,”.  First, “the proximal end of the flex arm” lacks antecedent basis.  Second, as currently claimed it is unclear what is connecting the flex arm to the frame as multiple structures are being claimed.  
From a review of the specification and drawings it appears the claim lines should read: “the cutterbar assembly connected to the frame by a pivot located at a proximal end of the flex arm; a lockout linkage assembly further connecting the frame to the proximal end of the flex arm,”.
Line 11 refers to “raised positions” which lacks antecedent basis.
Claim 6, line 2 recites “the proximal side of the frame” which lacks antecedent basis.
Claim 9, lines 13-15 recites “the proximal side of the frame” and “the flex or rigid mode” which both lack antecedent basis.  Lines 20-21 further refer to “a flex mode” and “a rigid mode” which need to be corrected.  
Line 21 refers to “raised positions” which lacks antecedent basis.
Claim 14, lines 13-15 recites “the proximal side of the frame” and “the flex or rigid mode” which both lack antecedent basis.  Line 20 further refer to “a rigid mode” which need to be corrected.  
Line 21 refers to “raised positions” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanke (US 2020/0337227).
Regarding claim 1, Yanke discloses a header (10) for an agricultural harvester, comprising: a frame (15); a cutterbar assembly comprising a flex arm (100) and a cutterbar (110) connected to the flex 
a lockout linkage assembly (120) connecting the frame to the proximal end of the flex arm (Figure 2 shows assembly 120 connected between the frame and the flex arm at what is considered still the proximal end of the flex arm), wherein the lockout linkage assembly cooperates with the frame and cutterbar assembly to define a range of angular movement of the cutterbar assembly and a range of generally perpendicular movement of the cutterbar between a lowered position and a raised position (As discussed in ¶0021 when in an unlocked state the flex arm is free to move up and down); 
and a cutterbar lockout adjustment mechanism (60) having a flex mode wherein the cutterbar assembly moves freely between the lowered and raised positions and a rigid mode wherein the cutterbar assembly may be locked in the raised position (¶029 discloses that the controller 60 moves the flex arms and cutterbar between a flex and rigid mode), 
wherein the cutterbar lockout adjustment mechanism can be set in flex mode or rigid mode independent of the position of the cutterbar assembly (¶0026 discloses that the controller can initiate the rigid mode regardless of the cutterbar position and the arms will lock into position once the header is fully raised).

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671